

CAPEX LOAN NOTE
 
November 21, 2011
$2,500,000.00
New York, New York



P&F INDUSTRIES, INC., a Delaware corporation (“P&F”), FLORIDA PNEUMATIC
MANUFACTURING CORPORATION, a Florida corporation (“Florida Pneumatic”), HY-TECH
MACHINE, INC., a Delaware corporation (“Hy-Tech”), and NATIONWIDE INDUSTRIES,
INC., a Florida corporation (“Nationwide”, and together with P&F, Florida
Pneumatic and Hy-Tech, collectively, “Borrowers” and each, a “Borrower”), for
value received, hereby unconditionally promise to pay, on a joint and several
basis, to the order of CAPITAL ONE LEVERAGE FINANCE CORPORATION (“Lender”), the
principal sum of TWO MILLION FIVE HUNDRED THOUSAND DOLLARS ($2,500,000.00), or
such lesser, aggregate, amount as may be advanced by Lender as one or more Capex
Loans under the Loan Agreement described below, together with all accrued and
unpaid interest thereon.  Terms are used herein as defined in the Loan and
Security Agreement dated as of October 25, 2010, among Borrowers, the Guarantors
from time to time party thereto, Capital One Leverage Finance Corporation, as
Agent, Lender, and certain other financial institutions, as such agreement may
be amended, modified, renewed or extended from time to time (“Loan Agreement”).
 
Principal of and interest on the Capex Loans evidenced by this Note  from time
to time outstanding shall be due and payable as provided in the Loan
Agreement.  This Note is issued pursuant to and evidences Lender’s Capex Loans
under the Loan Agreement, to which reference is made for a statement of the
rights and obligations of Lender and the duties and obligations of
Borrowers.  The Loan Agreement contains provisions for acceleration of the
maturity of this Note upon the happening of certain stated events, and for the
prepayment of amounts upon specified terms and conditions.
 
The holder of this Note is hereby authorized by Borrowers to record on a
schedule annexed to this Note (or on a supplemental schedule) the amounts owing
with respect to Capex Loans, including payments thereon.  Failure to make any
notation, however, shall not affect the rights of the holder of this Note or any
obligations of Borrowers hereunder or under any other Loan Documents.
 
Time is of the essence of this Note.  Each Borrower and all endorsers, sureties
and guarantors of this Note hereby severally waive demand, presentment for
payment, protest, notice of protest, notice of intention to accelerate the
maturity of this Note, diligence in collecting, the bringing of any suit against
any party, and any notice of or defense on account of any extensions, renewals,
partial payments, or changes in any manner of or in this Note or in any of its
terms, provisions and covenants, or any releases or substitutions of any
security, or any delay, indulgence or other act of any trustee or any holder
hereof, whether before or after maturity.  Borrowers jointly and severally agree
to pay, and to save the holder of this Note harmless against, any liability for
the payment of all costs and expenses (including without limitation reasonable
attorneys’ fees) if this Note is collected by or through an attorney-at-law.
 
In no contingency or event whatsoever shall the amount paid or agreed to be paid
to the holder of this Note for the use, forbearance or detention of money
advanced hereunder exceed the highest lawful rate permitted under Applicable
Law.  If any such excess amount is inadvertently paid by Borrowers or
inadvertently received by the holder of this Note, such excess shall be returned
to Borrowers or credited as a payment of principal, in accordance with the Loan
Agreement.  It is the intent hereof that Borrowers not pay or contract to pay,
and that holder of this Note not receive or contract to receive, directly or
indirectly in any manner whatsoever, interest in excess of that which may be
paid by Borrowers under Applicable Law.
 
This Note shall be governed by the laws of the State of New York, without giving
effect to any conflict of law principles (but giving effect to federal laws
relating to national banks).
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, this Capex Loan Note is executed as of the date set forth
above.
 

 
P&F INDUSTRIES, INC.
   
Attest:
By:
/s/ Joseph A. Molino, Jr.
 
Name:
Joseph A. Molino, Jr.
/s/ Richard Goodman
Title:
Vice President
Assistant Secretary
         
[Seal]
   




   
FLORIDA PNEUMATIC MANUFACTURING
CORPORATION
     
Attest:
 
By:
 /s/ Joseph A. Molino, Jr.
   
Name:
Joseph A. Molino, Jr.
/s/ Richard Goodman
 
Title:
Vice President
Assistant Secretary
             
[Seal]
     




   
HY-TECH MACHINE, INC.
     
Attest:
 
By:
 /s/ Joseph A. Molino, Jr.
   
Name:
 Joseph A. Molino, Jr.
/s/ Richard Goodman
 
Title:
Vice President
Assistant Secretary
     
[Seal]
     




   
NATIONWIDE INDUSTRIES, INC.
     
Attest:
 
By:
/s/ Joseph A. Molino, Jr.    
Name:
Joseph A. Molino, Jr.
/s/ Richard Goodman
 
Title:
Vice President
Assistant Secretary
             
[Seal]
     

 
CAPEX LOAN NOTE
Signature Page
 
 
 

--------------------------------------------------------------------------------

 